In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0014V
                                      Filed: April 6, 2016
                                          Unpublished

****************************
BARBIE SMOOT,                          *
                                       *
                    Petitioner,        *     Ruling on Entitlement; Concession;
                                       *     Tetanus-diphtheria-acellular pertussis
 v.                                    *     (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                    *     Related to Vaccine Administration
AND HUMAN SERVICES,                    *     (“SIRVA”); Special Processing Unit
                                       *      (“SPU”)
                    Respondent.        *
                                       *
****************************
Amber Wilson, Maglio Christopher and Toale, PA, for petitioner.
Claudia Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On January 4, 2016, Barbie Smoot (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that as a result of receiving a
tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine on March 12, 2015, she suffered
an injury to her left shoulder. Petition at 1-2. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

       On April 4, 2016, respondent filed her Rule 4(c) Report in which she concedes
that petitioner is entitled to compensation in this case. Rule 4(c) Rep. at 1. Specifically,
respondent concludes that petitioner’s alleged injury is consistent with shoulder injury
related to vaccine administration (“SIRVA”). Id. at 3. Respondent further states that the
records show that petitioner suffered the sequela of this injury for more than six months.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Id. Therefore, based on the record as it now stands, petitioner has satisfied all legal
prerequisites for compensation under the Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2